IN THE COURT OF APPEALS OF IOWA

                                    No. 16-0023
                              Filed February 22, 2017


IN THE INTEREST OF T.A.,
Minor Child,

S.H., Mother,
       Petitioner-Appellee,

N.A., Father,
       Respondent-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Linn County, Angeline M. Wilson,

District Associate Judge.



       A father appeals the termination of his parental rights. AFFIRMED.




       Geneva L. Williams of Williams Law Office, P.L.L.C., Cedar Rapids, for

appellant father.

       Thomas J. Viner of Viner Law Firm, P.C., Cedar Rapids, for appellee

mother.

       Reyna L. Wilkens of Wilkens Law Office, Fort Madison, for minor child.




       Considered by Danilson, C.J., Vogel, J., and Mahan, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2017).
                                         2


MAHAN, Senior Judge.

       A father appeals from the termination of his parental rights under Iowa

Code section 600A.8(3) (2015). He challenges the court’s conclusion that he

abandoned his child and contends termination is not in the child’s best interest.

Upon our review, we affirm.

I.     Background Facts and Proceedings

       The mother and father of T.A., born in 2010, have never been married. In

2015, the mother filed a petition to terminate the father’s parental rights, alleging

he had abandoned the child. See Iowa Code §§ 600A.8(3) (allowing the juvenile

court to grant a petitioner’s request to terminate a parent’s rights if “[t]he parent

has abandoned the child”); 600A.2(19) (“‘To abandon a minor child’ means that a

parent . . . rejects the duties imposed by the parent-child relationship, . . . which

may be evinced by the person, while being able to do so, making no provision or

making only a marginal effort to provide for the support of the child or to

communicate with the child.”).

       A contested hearing came before the juvenile court in December 2015.

The mother testified a custody and visitation decree had been entered by the

district court in 2012, which provided the father vistitation with the child every

Wednesday and every other weekend. The father testified he did not exercise

visitation consistently for “very long,” and he acknowledged he had not had any

visits with the child since February 2013. He testified he tried “reaching out” to

the mother to see the child since then, but he “ha[s]n’t had her phone number”

and he “d[id]n’t know where she lives.” This was in contrast to the mother’s

testimony that she had the same phone number for four years (which she had
                                             3


provided to the father), and that she had lived in the same house since before the

child’s birth until April 2015 (where the father had also lived for certain periods of

time).

         The court also heard testimony from the father his child support obligation

was $10 per month. Yet, as of December 2015, he had paid only approximately

$500 in child support during the child’s life and had not provided any other

support in terms of clothing, shoes, or school supplies. Other than the child’s first

birthday, the father agreed he had given the child no cards or presents. Although

the father was unemployed at the time of the hearing, he described having at

least four full-time jobs during the child’s life.

         The guardian ad litem (GAL) recommended termination of the father’s

parental rights, noting “in the last two-and-a-half years, he has not done anything

to exercise [his visitation] rights,” and although “[i]t may not have been [his] intent

to abandon [the child], that is what his lack of action has boiled down to.” The

GAL further supported termination of the father’s parental rights so the child

could be adopted by the mother’s boyfriend, who intended to adopt the child if

the father’s rights were terminated. As the GAL added, “[T]he person that [the

child] views as her father is [the mother’s boyfriend].”

         In its thorough opinion, the juvenile court considered the credibility of the

parties. The court noted:

                 [The father] argues [the mother] prevented him from seeing
         [the child]. The Court cannot find any credible evidence that [the
         mother] prevented [the father] from visiting [the child]. [The father]
         testified repeatedly that he did not have [the mother]’s phone
         number and did not know where she lived and that is why he did
         not visit [the child]. The evidence in the case simply does not
         support his argument. [The mother] has the same phone number
                                         4


      she had when [the father] was contacting her to set up visits in
      2013. [The mother] lived at the same address that [the father] had
      previously shared with her until April 2015. The fact that [the
      mother] blocked [the father] on Facebook for a period of time is not
      sufficient proof that he could not contact her regarding visitation.
      There is no real evidence that [the mother] did not respond to [the
      father]’s calls. Even if she did not always respond, the reality is that
      [the father] stopped attempting to arrange visits quite some time
      ago. If [the father] wanted to visit [the child], he had a court order
      and he was aware of the process to file a contempt action to
      enforce his rights under that order. Both [the mother of two of the
      father’s other children] and [the father’s girlfriend] testified they
      would have given [the father] the money to file a contempt action if
      he had asked.
              If the Court did find that [the mother] did prevent visits, [the
      father] was still required to communicate with [the child] at least
      monthly unless prevented from so doing. Despite [the father]’s
      assertions he did not know where [the mother] was living, the
      evidence shows he did know (or should have known) where she
      and [the child] were living from [the child]’s birth until April 2015.
      [The father] did not send any cards or presents after visits stopped.
      [The father] was having contact with [the mother]’s brother during
      this time. [The father] did not attempt to give cards and/or presents
      to [the mother]’s brother to give to [the child].

      The juvenile court ultimately terminated the father’s parental rights on the

grounds of abandonment, concluding: “The Court cannot not find [the mother]

prevented ongoing communication, but does find [the father] failed to maintain

regular and consistent contact with [the child]. Therefore, the Court finds by clear

and convincing evidence that [the father] has abandoned [T.A.] as defined in

Iowa Code section 600A.8.” The father appeals.

II.   Standard of Review

      We conduct a de novo review of termination proceedings under chapter

600A. In re C.A.V., 787 N.W.2d 96, 99 (Iowa Ct. App. 2010). “We accord weight

to the factual findings of the juvenile court, especially those regarding witness

credibility, but we are not bound by them.”      Id.   “The paramount concern in
                                         5

termination proceedings is the best interest of the child.” Id. (citing Iowa Code

§ 600A.1).

III.    Grounds for Termination

        The father challenges the court’s conclusion that he abandoned his child.

Section 600A.8(3)(b) deems a parent to have abandoned a child “unless the

parent maintains substantial and continuous or repeated contact with the child as

demonstrated by contribution toward support of the child of a reasonable amount,

according to the parent’s means, and as demonstrated by” either of the following:

               (1) Visiting the child at least monthly when physically and
        financially able to do so and when not prevented from doing so by
        the person having lawful custody of the child.
               (2) Regular communication with the child or with the person
        having the care or custody of the child, when physically and
        financially unable to visit the child or when prevented from visiting
        the child by the person having lawful custody of the child.

        The father has not had any visits or contact with the child since February

2013.    And despite his child support obligation being $10 per month, as of

December 2015, the father had paid about $500 in child support during the

child’s life and has provided no other type of support. The record fully supports

the juvenile court’s findings that the father has not demonstrated any interest or

ability to parent the child and, though capable of employment, has not provided

for the needs of the child. There is clear and convincing evidence the father has

abandoned his child as that term is used in chapter 600A.

IV.     Best Interests

        The father also contends termination is not in the child’s best interest.

Section 600A.1 states:
                                        6


             The best interest of a child requires that each biological
      parent affirmatively assume the duties encompassed by the role of
      being a parent. In determining whether a parent has affirmatively
      assumed the duties of a parent, the court shall consider, but is not
      limited to consideration of, the fulfillment of financial obligations,
      demonstration of continued interest in the child, demonstration of a
      genuine effort to maintain communication with the child, and
      demonstration of the establishment and maintenance of a place of
      importance in the child’s life.

The father has participated only minimally in the child’s life and has failed to

contribute to the support of the child. He has not “affirmatively assumed the

duties of a parent” or demonstrated a “genuine effort” to maintain communication

or establish and maintain “a place of importance in the child’s life.” Iowa Code

§ 600A.1.

      We affirm the decision of the juvenile court terminating the father’s

parental rights under section 600A.8(3)(b).

      AFFIRMED.